Exhibit 21.1 SUBSIDIARIES OF HERSHA HOSPITALITY TRUST (As of December 31, 2006) Name of Entity Ownership Jurisdiction of Incorporation or Organization Hersha Hospitality Trust N/A MD Hersha Hospitality Limited Partnership (“HHLP”) (the “Operating Partnership”) 91.38% by Hersha Hospitality Trust (General Partnership Interest) 8.62% by Hersha Affiliates (Limited Partnership Interest) VA HHLP King of Prussia, Inc. 100% by HHLP PA HHLP Malvern, Inc. 100% by HHLP PA HHLP Oxford Valley, Inc. 100% by HHLP PA HHLP Wilmington, Inc. 100% by HHLP DE Mystic Special Purpose Corp. 100% by Mystic Partners, LLC DE Exit 88 Special Purpose Corp. 100% by Mystic Partners, LLC DE Mystic Hotel Investors Remote Entity Incorporated 100% by Exit 88 Mezzanine, LLC DE Exit 88 Mezzanine, LLC 0.1% by Exit 88 Special Purpose Corp. 99.9% by Mystic Partners, LLC DE Chelsea Grand East Manager, LLC 100% by HHLP DE 44 Norwood Managing Member, LLC 100% by HHLP DE 44 Brookhaven, LLC 100% by HHLP DE 44 Hauppauge, LLC 100% by HHLP DE 44 Dartmouth One, LLC 100% by HHLP DE 44 Dartmouth Two, LLC 100% by HHLP DE 44 Franklin Managing Member, LLC 100% by HHLP DE 44 Alexandria Hotel, LLC 100% by HHLP DE Hersha Hospitality Limited Liability Company - Newnan 100% by HHLP DE 5844 Newnan Associates 1% by Hersha Hospitality Limited Liability Company - Newnan 99% by HHLP PA Hersha Hospitality Limited Liability Company - Peachtree 100% by HHLP DE 5944 Peachtree Associates 1% by Hersha Hospitality Limited Liability Company - Peachtree 99% by HHLP PA Hersha Hospitality Limited Liability Company - Duluth I 100% by HHLP DE 5644 Duluth I Associates 1% by Hersha Hospitality Limited Liability Company - Duluth I 99% by HHLP PA Hersha Hospitality Limited Liability Company - Duluth II 100% by HHLP DE 5744 Duluth II Associates 1% by Hersha Hospitality Limited Liability Company - Duluth II 99% by HHLP PA PRA Glastonbury, LLC 40% by HHLP 60% by a third party CT Logan Hospitality Associates, LLC 55% by HHLP 45% by third parties MA Inn America Hospitality at Ewing, LLC 50% by HHLP 50% by third parties NJ HHLP King of Prussia Associates, LP 1% by HHLP King of Prussia, Inc. 99% by HHLP PA HHLP Malvern Associates, LP 1% by HHLP Malvern, Inc. 99% by HHLP PA HHLP Oxford Valley Associates, LP 1% by HHLP Oxford Valley, Inc. 99% by HHLP PA HHLP Wilmington Associates, LP 1% by HHLP Wilmington, Inc. 99% by HHLP DE SB Partners, LLC 49.9% by HHLP Boston Two, LLC 50.1% by third parties MA Hiren Boston, LLC 49.9% by HHLP Boston One, LLC 50.1% by third parties MA LTD Associates One, LLC 75% by HHLP 25% by third parties VA LTD Associates Two, LLC 75% by HHLP 25% by third parties VA Affordable Hospitality Associates, LP 79% by HHLP 1% by Race Street, LLC 20% by a third party PA Mystic Partners, LLC Varying Percentages (based on certain assets owned by Mystic Partners, LLC) by HHLP and by third parties DE 315 Trumbull Street Associates, LLC 88% by Mystic Partners, LLC 12% by a third party CT Danbury Suites, LLC 99% by Mystic Partners, LLC 1% by Mystic Special Purpose Corp. CT Waterford Suites, LLC 99% by Mystic Partners, LLC 1% by Mystic Special Purpose Corp. CT Warwick Lodgings, LLC 99% by Mystic Partners, LLC 1% by Mystic Special Purpose Corp. CT Norwich Hotel, LLC 99% by Mystic Partners, LLC 1% by Mystic Special Purpose Corp. CT Whitehall Mansion Partners, LLC 100% by Mystic Partners, LLC CT Southington Suites, LLC 66% by Mystic Partners, LLC 33% by a third party 1% by Mystic Special Purpose Corp. CT Adriaen’s Landing Hotel, LLC 0.651% by HHLP 3.687% by a third party 95.662% by Mystic Partners, LLC CT Name of Entity Ownership Jurisdiction of Incorporation or Organization Exit 88 Hotel, LLC 0.1% by Mystic Hotel Investors Remote Entity Incorporated 99.9% by Exit 88 Mezzanine, LLC CT 790 West Street, LLC 67% by Mystic Partners, LLC 33% by a third party CT PRA Suites At Glastonbury, LLC 40% by HHLP 59% by Joseph Pacitti 1% by PRA Suites at Glastonbury Management, LLC CT Hersha PRA, LLC 60% by Joseph Pacitti 40% by 44 New England Management Company DE HHLP Boston One, LLC 100% by HHLP MA HHLP Boston Two, LLC 100% by HHLP MA HHLP Bethlehem, LLC 100% by HHLP PA HHLP Bethlehem Associates, L.P. 1% by HHLP Bethlehem, LLC 99% by HHLP PA HHLP Mt. Laurel GP, LLC 100% by HHLP PA HHLP Mt. Laurel Associates, LLC 1% by HHLP Mt. Laurel GP, LLC 99% by HHLP PA HHLP Langhorne One, LLC 100% by HHLP PA HHLP Langhorne One Associates, LLC 1% by HHLP Langhorne One, LLC 99% by HHLP PA HHLP Scranton, LLC 100% by HHLP PA HHLP Scranton Associates, L.P. .5% by HHLP Scranton, LLC 99.5% by HHLP PA Hersha Hospitality, LLC (“HH LLC”) 100% by HHLP VA HHLP Valley Forge Associates 1% by HH LLC 99% by HHLP PA 2844 Associates 1% by HH LLC 99% by HHLP PA 3044 Associates 1% by HH LLC 99% by HHLP PA 44 Frederick Associates 1% by HH LLC 99% by 3044 Associates PA 3144 Associates 1% by HH LLC 99% by HHLP PA 3544 Associates 1% by HH LLC 99% by HHLP PA HHLP Tyson’s Corner Associates, LLC 100% by HHLP DE LTDO, LLC 75% by HHLP 25% by third parties VA LTDT, LLC 75% by HHLP 25% by third parties VA Race Street, LLC 100% by HHLP PA Hersha Hospitality Limited Liability Company - Carlisle 100% by HHLP DE 944 Associates 1% by Hersha Hospitality Limited Liability Company - Carlisle 99% by HHLP PA Hersha Hospitality Limited Liability Company - Danville 100% by HHLP DE Hersha Hospitality Limited Liability Company - Hershey 100% by HHLP DE 2144 Associates - Hershey 1% by Hersha Hospitality Limited Liability Company - Hershey 99% by HHLP PA Hersha Hospitality Limited Liability Company - New Columbia 100% by HHLP DE 2144 Associates - New Columbia 1% by Hersha Hospitality Limited Liability Company - New Columbia 99% by HHLP PA Hersha Hospitality Limited Liability Company - New Cumberland 100% by HHLP DE 1244 Associates 1% by Hersha Hospitality Limited Liability Company - New Cumberland 99% by HHLP PA Hersha Hospitality Limited Liability Company - Selinsgrove 100% by HHLP DE 2144 Associates - Selinsgrove 1% by Hersha Hospitality Limited Liability Company - Selinsgrove 99% by HHLP PA Hersha Hospitality Limited Liability Company - West Hanover 100% by HHLP DE 2444 Associates 1% by Hersha Hospitality Limited Liability Company - West Hanover 99% by HHLP PA 44 Framingham Associates, LLC 100% by HHLP MA 44 Hartford Associates, LLC 100% by HHLP CT 44 Edison Associates, LLC 100% by HHLP NJ 44 Linden Associates, LLC 100% by HHLP NJ Hersha Hospitality Greenbelt, LLC 100% by HHLP VA Brentwood Greenbelt, LLC 1% by Hersha Hospitality Greenbelt, LLC 99% by HHLP VA Golden Triangle Greenbelt, LLC 74% by Brentwood Greenbelt, LLC 26% by third parties MD 44 Aarti Associates, LP 1% by HH LLC 99% by HHLP PA 44 Laurel Associates, LLC 100% by HHLP MD Brisam Hotel, LLC 100% by HHLP NY 44 Brookline Hotel, LLC 100% by HHLP DE Metro JFK Associates, LLC 100% by HHLP NY H Eighth Avenue Associates, LLC 100% by HHLP NY H Forty First Street, LLC 100% by HHLP NY Name of Entity Ownership Jurisdiction of Incorporation or Organization HHLP Norwood Associates, LLC 99% by HHLP 1% by HHLP Norwood Managing Member, LLC MA HHLP Hauppauge Associates, LLC 99% by HHLP 1% by 44 Hauppauge, LLC NY HHLP Brookhaven Associates, LLC 99% by HHLP 1% by 44 Brookhaven, LLC NY 44 Cambridge Associates, LLC 100% by HHLP HHLP Dartmouth One Associates, LLC 99% by HHLP 1% by 44 Dartmouth One, LLC MA HHLP Dartmouth Two Associates, LLC 99% by HHLP 1% by 44 Dartmouth Two, LLC MA HHLP Franklin Associates, LLC 99% by HHLP 1% by Franklin Managing Member, LLC MA Affordable Hospitality Associates, LP 79% by HHLP 1% by Race Street, LLC PA Chelsea Grand East, LLC 100% by HT/CNL Metro Hotels, LP NY HT/CNL Metro Hotels, LP 100% by HHLP NY 44 New England Management Company 100% by HHLP VA HHM Leasehold Interests, Inc. 1% by HHLP 99% by Hersha Hospitality Management, LP VA Hersha CNL TRS, Inc. 100% by HT/CNL Metro Hotels, LP DE Hersha PRA TRS, Inc. 100% by PRA Glastonbury, LLC DE HT Inn America TRS, Inc. 100% Inn America Hospitality at Ewing, LLC DE Revere Hotel Group, LLC 99% by Logan Hospitality Associates, LLC 1% by third parties MA South Bay Sandeep, LLC 100% by SB Partners, LLC MA 44 Brookline Management, LLC 100% by 44 New England Management Company DE 44 Delaware, LLC 100% by 44 New England Management Company DE 44 Greenbelt Two, LLC 100% by 44 New England Management Company DE 44 Greenbelt One, LLC 100% by 44 New England Management Company DE 44 Tyson’s Corner, LLC 100% by 44 New England Management Company DE South Bay Boston, LLC 49.9% by 44 New England Management Company 51.1% by third parties DE HT LTD Williamsburg, LLC 75% by 44 New England Management Company 25% by third parties DE HT LTD Williamsburg Two, LLC 75% by 44 New England Management Company 25% by third parties DE Philly One TRS, LLC 80% by 44 New England Management Company 20% by a third party PA Mystic Partners Leaseco, LLC Varying Percentages (based on certain assets owned by Mystic Partners Leaseco, LLC) by 44 New England Management Company and third parties DE HT-Waterford Suites TRS, LLC 99% by Mystic Partners Leaseco, LLC 1% by Mystic Special Purpose Corp. DE HT-Adriaen’s Landing Hotel, TRS, LLC 95.662% by Mystic Partners Leaseco, LLC 0.651% by 44 New England Management Company 3.687% by a third party DE HT Southington Suites TRS, LLC 66% by Mystic Partners Leaseco, LLC 33% by a third party 1% by Mystic Special Purpose Corp. DE HT-315 Trumbull Street Associates, LLC 88% by Mystic Partners Leaseco, LLC 12% by a third party DE HT-Danbury Suites TRS, LLC 99% by Mystic Partners Leaseco, LLC 1% by Mystic Special Purpose Corp. DE HT-Warwick Lodgings TRS, LLC 99% by Mystic Partners Leaseco, LLC 1% by Mystic Special Purpose Corp. DE HT-Norwich Hotel TRS, LLC 99% by Mystic Partners Leaseco, LLC 1% by Mystic Special Purpose Corp. DE HT-Whitehall Mansion Partners TRS, LLC 100% by Mystic Partners Leaseco, LLC DE HT-Exit 88 Hotel TRS, LLC 100% by Mystic Partners Leaseco, LLC DE 44 Delaware One, LLC 100% by 44 New England Management Company DE 44 Delaware Two, LLC 100% by 44 New England Management Company DE 44 Delaware Three, LLC 100% by 44 New England Management Company DE 44 Chelsea Delaware, LLC 100% by 44 New England Management Company DE 44 Long Island One, LLC 100% by 44 New England Management Company DE 44 Dartmouth, LLC 100% by 44 New England Management Company DE 44 Alexandria Hotel Management, LLC 100% by 44 New England Management Company DE 44 Bridgewater, LLC 100% by 44 New England Management Company DE 44 Charlotte, LLC 100% by 44 New England Management Company DE 44 Gaithersburg, LLC 100% by 44 New England Management Company DE 44 Pleasant Hill, LLC 100% by 44 New England Management Company DE 44 Pleasanton, LLC 100% by 44 New England Management Company DE 44 White Plains, LLC 100% by 44 New England Management Company DE 44 Scottsdale, LLC 100% by 44 New England Management Company DE HHLP Bridgewater Associates, LLC 100% by HHLP DE HHLP Charlotte Associates, LLC 100% by HHLP DE HHLP Gaithersburg Associates, LLC 100% by HHLP DE HHLP Pleasant Hill Associates, LLC 100% by HHLP DE HHLP Pleasanton Associates, LLC 100% by HHLP DE HHLP Scottsdale Associates, LLC 100% by HHLP DE HHLP White Plains Associates, LLC 100% by HHLP DE
